Title: Elizabeth Trist to Thomas Jefferson, 5 March 1814
From: Trist, Elizabeth House
To: Jefferson, Thomas


          My Dr friend  Bird wood March 5th 1814
          I received your kind favor of the 1st of last month with my usual feelings of gratitude for the many kind and friendly attentions I have experienced from you, my having obtruded Mr Davèzac letter upon you for translation was inexcuseable for you mention’d in your last, from poplar Forest the little leisure you had for writing while at Monticello but that consideration never came into my head till it was too late but I know your goodness will excuse it. for tho we take the greatest liberties with our best friends generally speaking
			 we are not justifiable in imposing too much on their good nature.
			 Ellen has done ample justice in the elegant translation and has afforded me great pleasure. I was grieved to hear that Mrs Randolph was not restored to health and that Colonel R— had not relinquish’d the Idea of another Campaign tho such Men are wanted in our Armey I think he might be readily excused for he has great and important duties to perform as well as that of fighting the enemies of his Country one campaign
			 was a great undertaking for a man with so large a family I am sorry that more success did not attend our Arms but at the same time I
			 dont think the enemy had great cause of triumph for the check
			 given to Proctor and his savage  Allies and many other exploits of our Country men prove that they are not cowards our republican System dont admit of Standing
			 Armies in time of Peace and they must have time to learn the Art, I am
			 not apprehensive of being conquor’d or even driven to accept terms that are not just and honorable notwithstanding these malcontents in the New England States and elsewhere I hope there is
			 sperit
			 and virtue sufficient to save our Country I heard from a friend in Orleans that they were in commotion in that City a number of french men who claim’d the priviledge of voting refused to stand a draft to drive the enemy from their Shores The poor Governor has been Courting these people for ten years and the moment he interferes with their Comforts they abandon and abuse him their plea is that they are french Subjects but that is a poor
			 excuse for the english are the enemies of france as well as America I am glad to hear that the Creoles are not of the Party.
			 another draft of Melitia are call’d for from this County and are to march next week to Norfolk I expect our Dear Peachey will have to go, tho’ he is placed in rather an awkward Situation to avoid the  frequent musterings which interfered with his Professional duties he got Colonel Hairston to place him on the Staff as Surgeons mate tho he had no skill in that art he cou’d tell if a man was fit for duty that had nothing the matter with him but he cou’d not take upon him to perform the
			 necessary
			 duties of that Office when they might be in a situation to need assistance in that line, the duty as well as inclination wou’d lead him to perform his tour of melitia duty but he dont much like going into the ranks with such associates marching to the tune of the white Cockade play’d on an old half Strung fiddle a few days will detirmine the matter as the Colonel has written to General Leftwhich to know if it is necessary to take the Staff Officers if he must go it is better that he shou’d go now than later in the Season I hope there will be a truce at any rate while they are
			 negociating for a General Peace Alas poor Napolien his proud heart must feel this Stroke of adverse fortune Mr and Mrs Gilmer unite with me in devoutly wishing you all that can render you happy, long life good health and every other good that you can desire and believe me your ever obliged and faithful friend
          E,
              Trist
        